F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                     February 27, 2007
                                 TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                        Clerk of Court


 U N ITED STA TES O F A M ER ICA,

               Plaintiff-Appellee,                       No. 06-4047
          v.                                             (D. of Utah)
 SH A W N SC HILLIN G ER ALLRED,                 (D.C. No. 03-CR-1011-DB)

               Defendant-Appellant.



                            OR D ER AND JUDGM ENT *


Before H E N RY, T YM KOV IC H, and HO LM ES, Circuit Judges. **




      Shawn Schillinger Allred was convicted of (1) four counts of possession of

a firearm by a convicted felon in violation of 18 U.S.C. § 922(g)(1), and (2) two

counts of possession of an unregistered sawed-off shotgun in violation of 26

U.S.C. § 5861(d)(3). The district court sentenced Allred to 188 months.




      *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
      On appeal, he contends the district court erred by applying the fifteen-year

mandatory minimum sentence contained in 18 U.S.C. § 924(e)(1) for individuals

convicted under 18 U.S.C. § 922(g) who have been previously convicted of three

or more violent felonies. He argues he has not been convicted of three prior

violent felonies.

      Allred acknowledges that he has two previous violent felony convictions.

He argues, however, that the third prior conviction used by the court— a Utah

conviction for burglary of a non-dwelling— was not a “violent felony” under 18

U.S.C. § 924(e)(2)(B) and Taylor v. United States, 495 U.S. 575, 599 (1990). 1

      Even if Allred’s argument had merit, any error in the application of § 924

was harmless because § 924 did not affect Allred’s sentence.



      1
         A violent felony under 18 U.S.C. § 924(e)(2)(B) is “any crime punishable
by imprisonment for a term exceeding one year . . . that (i) has as an element the
use, attempted use, or threatened use of physical force against the person of
another; or (ii) is burglary, arson, or extortion, involves use of explosives, or
otherw ise involves conduct that presents a serious potential risk of physical injury
to another.” The Supreme Court held that “any crime . . . having the basic
elements of unlawful or unprivileged entry into, or remaining in, a building or
structure, with intent to commit a crime” is a “generic burglary” that qualifies as
a violent felony under the 18 U.S.C. § 924 definition. Taylor, 495 U.S. at 599.
Allred argues that the broad definitions of “building” and “entry” in the Utah
burglary statute bring it outside the Taylor definition of “generic burglary” and
require the government to show that his conduct actually met the definition of a
violent felony described in Taylor. W e note a panel of this court has held in an
unpublished decision that the Utah statute meets the “generic burglary” definition
in Taylor. United States v. Blanco-M unoz, No. 98-4094, 1999 W L 300662 (10th
Cir. M ay 13, 1999). See also United States v. DeCarlo, 88 F. App’x 707 (5th Cir.
2004) (reaching same conclusion).


                                         -2-
      Federal Rule of Criminal Procedure 52(a) requires us to disregard any

claimed error that does not affect substantial rights. “An error with respect to

sentencing does not affect substantial rights when it did not affect the sentence

imposed by the district court.” United States v. Ollson, 413 F.3d 1119, 1120

(10th Cir. 2005). The judge’s reasoning during the sentencing hearing makes

clear that Allred would have received the same sentence— 188 months— even if

the § 924 mandatory minimum of 180 months did not apply.

      At sentencing, the district court started with a United States Sentencing

Guidelines range of 262 to 327 months based on Allred’s offense level and

criminal history. The court then offered to let A llred accept responsibility to

“reduce the range from a low end of 262 to a low end of 188.” R. Vol. IV at 9.

Although the court also believed at sentencing that the mandatory minimum

penalty under § 924 would apply, in the end, the fifteen-year minimum did not

factor into the calculation of Allred’s sentence. Instead, the court based its

sentence entirely on the advisory Guidelines. As the court noted at sentencing,

“The guidelines indicate a sentence of above 15 years even with the acceptance of

responsibility.” R. Vol. IV at 15. The court ultimately rejected A llred’s request

to base his sentence on the fifteen-year mandatory minimum rather than the

Guidelines.

      Allred has not challenged the judge’s application of the Guidelines to his

case. Because the judge calculated the sentence based on the Guidelines and not

                                          -3-
on § 924, any error regarding § 924 is harmless. Finally, although Allred does

not attack the reasonableness of his sentence, the record is clear that the district

court evaluated the sentencing factors contained in 18 U.S.C. § 3553(a) in

imposing the sentence.

      Because we see no error in the sentence, we AFFIRM .

                                                      Entered for the Court

                                                      Timothy M . Tymkovich
                                                      Circuit Judge




                                          -4-